283 F.2d 866
Ernest G. DIGBY, Plaintiff-Appellant,v.STANDARD OIL COMPANY, a foreign corporation, Defendant-Appellee.
No. 14043.
United States Court of Appeals Sixth Circuit.
October 12, 1960.

Appeal from the United States District Court for the Eastern District of Michigan; Ralph M. Freeman, Judge.
Frank C. Sibley, Detroit, Mich., Frank C. Sibley and Thomas J. Rafferty, Detroit, Mich., on brief, for appellant.
Richard A. Harvey, of Alexander, Cholette, Buchanan, Perkins & Conklin, Detroit, Mich., for appellee.
Before MARTIN, CECIL and WEICK, Circuit Judges.

ORDER.

1
The plaintiff-appellant, Ernest G. Digby, has appealed to this Court from an order of the District Judge of the United States District Court for the Eastern District of Michigan, Southern Division. By the order from which the appellant appeals, the District Judge sustained a motion of the defendant for judgment notwithstanding the verdict.


2
Upon consideration of this appeal, the record and briefs and oral arguments of counsel, this Court finds that the record amply supports the ruling of the District Judge and that the judgment of the District Court should be affirmed on the opinion of the District Judge.


3
It is accordingly ordered, adjudged and decreed that the judgment of the District Court be and it is hereby affirmed.